—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
In answer to a questionnaire regarding claimant’s relocation to Florida and her claim for unemployment insurance benefits, claimant stated that she moved because it was becoming "more costly to live in NY”. This was apparently due to the fact that her husband had suffered a disability and was receiving a reduced salary. At the hearing, however, claimant admitted that she had no new offers of employment in Florida and that she was not going to be discharged from her job in New York. Furthermore, the mortgage payments on the condominium in Florida and the house in New York were approximately the same. Under these circumstances, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant failed to show "why she did not sell her condominium in Florida and remainQ working in New York, since admittedly she had no offers of employment in Florida but could have continued working in New York” and that she therefore voluntarily left her employment without good cause (see, Matter of Palmieri [Catherwood], 33 AD2d 588).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.